Citation Nr: 0917324	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-23 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
acromioclavicular joint dislocation.

2.  Entitlement to a rating in excess of 10 percent for a 
laceration, left upper lip.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1979 to March 1992. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the benefit sought on appeal.  The 
veteran appealed that decision, and the case was referred to 
the Board for appellate review.  

In March 2009 the Veteran testified at a videoconference 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record. 



FINDINGS OF FACT

1.  The Veteran's right shoulder disability is manifested by 
some limitation of motion, pain and stiffness, but not such 
that motion is limited to the shoulder level, even when pain 
and repetitive motion is taken into account.

2.  A scar, left upper lip, is manifested by a 2 centimeter 
by 0.5 centimeter scar, which is slightly raised on 
palpation.




CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5200-5203 (2008).

2.  The criteria for a rating in excess of 10 percent for a 
scar, left upper lip, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated November 
2005, March 2006 and June 2008.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increase compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  This holding requires the Secretary to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has had on the 
claimant's employment and daily life.  Id.  This notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  A June 2008 letter from the RO 
provided the necessary information.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the veteran's appeal.

The Veteran contends that the current evaluations for his 
shoulder disability and left upper lip scar do not accurately 
reflect the severity of those conditions.  Disability 
evaluations are determined by evaluating the extent to which 
a veteran's service-connected condition adversely affects his 
ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology 
with the criteria set in the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify various disabilities and the 
criteria for specific ranges.  VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required by that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.1.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
where service connection has already been established, and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.




Right Shoulder Disability

The Veteran claims entitlement to a rating evaluation in 
excess of 10 percent for his shoulder disability.  In an 
April 1992 rating decision, the RO granted service connection 
for a shoulder disability and assigned a 10 percent 
disability rating under Diagnostic Code 5203, effective March 
1992.  In January 2001 the Veteran requested an increased 
evaluation, which was denied in November 2001.  The Veteran 
again requested an increase in November 2005.  Based on 
another VA examination performed in January 2006 the RO 
determined that the Veteran's shoulder did not warrant a 
rating beyond the 10 percent already in effect.  In May 2006 
the Veteran filed a Notice of Disagreement (NOD) and in July 
2006 the Veteran filed a Substantive Appeal (VA Form 9). 

The VA Schedule for Rating Disabilities provides several 
diagnostic codes under which shoulder conditions may be 
rated, but most are inapplicable to the veteran's current 
condition.  A compensable evaluation under Diagnostic Code 
5200 requires ankylosis.  This code is not applicable in 
evaluating the veteran's service-connected shoulder 
disability because there is no evidence of ankylosis of any 
joint.

Diagnostic Codes 5201 based rating evaluation on joint 
motion.  During the Veteran's two most recent VA examinations 
the examiners conducted range of motion studies.  Based on 
those examination results the Veteran's current range of 
motion is noncompensable under Diagnostic Code 5201.  

Diagnostic Code 5202 requires some impairment of the humerus, 
with either a flail joint, false flail joint, fibrous union, 
recurrent dislocation or malunion.  The Veteran does not 
claim, and the examinations results do not indicates, that he 
suffers from any of those conditions as they pertain to the 
humerus.

Diagnostic Code 5203 addresses shoulder disorders which 
result in impairment of the clavicle or scapula.  Under this 
diagnostic code malunion of the clavicle or scapula may be 
assigned a 10 percent rating, or may be rated based on 
impairment of function of the contiguous joint.  Nonunion of 
the clavicle or scapula with loose movement is assigned a 30 
percent rating.  A rating in excess of 20 percent is not 
available under this diagnostic code.  

The Veteran has undergone several VA examinations in 
connection with his shoulder disability.  In a report from a 
January 2006 VA examination the Veteran stated that he 
initially injured his shoulder in 1987 doing field exercises 
while on active duty.  He stated that when lifting things his 
shoulder hurts and that moving it results in a popping noise.  
He claimed to have constant aching pain in front and on the 
back of the right shoulder ranging from moderate to severe 
during flare-ups in the morning.  No swelling, heat, redness 
or instability was noted and no dislocations of subluxations 
since the initial injury were claimed.  Range of motion 
studies revealed that the Veteran's flexion was from zero to 
180 degrees, internal rotation was from zero to 90 degrees, 
external rotation was from zero to 90 degrees without pain 
and without limitation of motion from pain, fatigue, weakness 
or lack of endurance.  During this examination the Veteran 
also stated that he had a 7-day period of incapacitation in 
the previous 12 months, during which he was unable to work. 

In his May 2006 Notice of Disagreement the Veteran claimed 
that the January 2006 VA examination was inadequate because 
he felt the examiner did not properly examine him or review 
his treatment records.  He requested a re-examination.  

While there is nothing indicating that this examination was 
inadequate the Veteran was re-examined in an April 2008 VA 
examination, during which he reported that he still had 
problems with his right shoulder roughly four times a week.  
The examiner noted that the Veteran was currently employed as 
a custodian at an airport and had no physician-sanctioned 
days lost secondary to acute flares or incapacitation over 
the past 12 months.  The Veteran reported pain in performing 
many of the tasks required by his employment, but denied 
weakness, swelling, heat, redness, instability, giving way, 
locking, fatigability or lack of endurance, and stated that 
medication provides a good response.  No recurrent 
subluxations, dislocations or inflammatory arthritis was 
evidenced.  Radiographs from May 2006 reveal calcification 
over the right shoulder and under the clavicle.  The examiner 
also determined that the Veteran's range of motion was 
flexion from zero to 180 degrees, with pain from 150 to 180 
degrees; extension to zero degrees without pain; abduction 
from zero to 180 degrees, with pain from 160 to 180 degrees; 
internal rotation from zero to 90 degrees, with pain at 90 
degrees; external rotation to zero degrees, with pain at zero 
degrees.  Neither the Veteran nor his representative have 
argued that this examination is inadequate for rating 
purposes. 

Furthermore, the Veteran's right shoulder disorder is 
potentially subject to functional loss in addition to the 
level of disability provided by the appropriate diagnostic 
codes.  When an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  Also, the VA General Counsel held in 
VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 
23-97 that pain as a factor must be considered in the 
evaluation of a joint disability with arthritis and that the 
provisions of 38 C.F.R. § 4.59 are for consideration.

Based on the evidence of record, the Board finds that an 
evaluation in excess of 10 percent for the Veteran's right 
shoulder disability is not warranted.  The Board notes that 
an evaluation in excess of 10 percent for the Veteran's right 
shoulder disability would require ankylosis of the 
scapulohumeral articulation, limitation of motion of the arm 
at the shoulder level, recurrent dislocation of the humerus, 
malunion of the humerus with a moderate deformity, or 
dislocation or nonunion of the clavicle.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5200-5203 (2008).  The preponderance of the 
evidence is against the veteran's claim, there is no doubt to 
be resolved, and a rating of greater than 10 percent for the 
Veteran's service-connected right shoulder disability is not 
warranted.

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca, regarding functional 
impairment attributable to pain.  Although the veteran has 
shown slight pain on range of motion of the right shoulder, 
the Board finds that the effects of pain reasonably shown to 
be due to the Veteran's service-connected right shoulder 
disorder are, however, already contemplated by the 10 percent 
rating assigned.   There is no indication in the current 
record that pain due to disability of the right shoulder 
causes functional loss greater than that contemplated by the 
currently assigned 10 percent evaluation.  38 C.F.R. §§ 4.40, 
4.45; DeLuca.  In addition, the Veteran's statement during 
the January 2006 VA examination that he missed work for a 7-
day period is uncorroborated.  Furthermore, during the most 
recent VA examination in April 2008 the examiner noted that 
the Veteran had no physician-sanctioned days lost secondary 
to acute flares or incapacitation over the prior 12 months.  

The Board has also considered assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1).  The 
record does not show that the veteran's shoulder disability, 
alone, has required frequent hospitalization, or that 
manifestations of the disability exceed those contemplated by 
the schedule criteria.  Therefore, assignment of an extra-
schedular evaluation in this case is not in order.  Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  

Left Upper Lip Laceration

The Veteran has also claimed entitlement to a rating 
evaluation in excess of 10 percent for a scar on his left 
upper lip due to a laceration in service.  In a November 2001 
rating decision, the RO granted service connection for a 
laceration, left upper lip and assigned a noncompensable 
disability rating under Diagnostic Code 7800, effective 
January 2001.  In a March 2003 rating decision the RO 
reevaluated the earlier rating and assigned an initial 
disability rating of 10 percent.  In November 2005 the 
Veteran again applied for an increased rating for this 
condition, and in March 2006 the RO issued another rating 
decision denying the increased rating claim. In May 2006 the 
Veteran filed a Notice of Disagreement (NOD) and in July 2006 
the Veteran filed a Substantive Appeal (VA Form 9). 

A scar is rated according to location, type, and 
characteristics.  Disabilities due to pain or muscle injury 
related to an injury resulting in a scar are distinct 
manifestations from the disfigurement due to a scar.  The 
evaluation of the same disability under various diagnoses, 
known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  
Where, however, separate and distinct manifestations have 
arisen from the same injury, separate disability ratings may 
be assigned where none of the symptomatology of the 
conditions overlaps.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

Under the criteria in effect when the Veteran submitted his 
claim for an increased evaluation in November 2005, 
Diagnostic Code 7800 (as amended effective in August 2002) 
provides that disfigurement of the head, fact, or neck, with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes, ears, cheeks or lips) 
or; with six or more characteristics of disfigurement, will 
be rated as 80 percent disabling.  Visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
of paired sets of features, or; with four or five 
characteristics of disfigurement, warrants a 50 percent 
rating.  Visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features, or; with two or three characteristics of 
disfigurement, warrants a 30 percent rating.  A scar with one 
characteristic of disfigurement warrants a 10 percent rating.

The amended version of Diagnostic Code 7800, Note 1, defined 
the eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118.  Those characteristics 
are: scar 5 or more inches (13 or more centimeters) in 
length; scar at least one-quarter inch (0.6 centimeters) at 
widest part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo- or 
hyper-pigmented in an area exceeding six square inches (39 
square centimeters); skin texture abnormal in an area 
exceeding six square inches (39 square centimeters); 
underlying soft tissue missing in an area exceeding six 
square inches (39 square centimeters); and, skin indurated 
and inflexible in an area exceeding six square inches (39 
square centimeters).  In addition, Note 3 specifically 
instructs the Board to take into consideration any 
unretouched color photographs when evaluating under the 
preceding criteria.  

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support the grant of a 
higher rating under Diagnostic Code 7800.  The medical 
evidence does not demonstrate that the Veteran's left upper 
lip scar has resulted in visible or palpable tissue loss of 
the lips.  Nor does the scar evidence two or three of the 
characteristics of disfigurement under Note 1.  

The Veteran has been afforded several VA examinations.  
During a January 2006 examination the Veteran reported that 
he suffered a laceration on or about 1986 while stationed in 
Korea on active duty.  He reported that the injury was 
sutured and healed, but that he has been left with a scar 
over the left upper lip.  Upon physical examination the 
examiner found that the scar was one and a quarter inch in 
length and one eighth of an inch in width.  Mild elevation 
was noted on palpation.  The color of the scar was the same 
as the skin, no pain or tenderness of palpation was noted and 
the scar was not adherent to underlying tissue.  There was 
also no inflammation, atrophy, tissue loss, skin breakdown or 
edema.  The examiner also determined the scar was stable and 
that there was no disfigurement or distortion of the face.  

During his most recent VA examination in April 2008 the 
Veteran stated that he has had to grow a moustache to cover 
up the scar, which he asserts gives him trouble while 
shaving.  He also claimed that pain on the area occurs 
occasionally and that he has some intermittent numbness in 
the area.  The examiner, upon physical examination, found 
that the scar was located over the left upper lip cutting 
into the vermillion in the outer third of the left upper lip.  
It measured two centimeters by one-half a centimeter.  There 
was mild tenderness to palpation in the mid-scar area.  There 
was no adherence to the underlying tissue and the texture of 
the skin was normal without atrophy.  The scar was noted as 
stable and no depression of the contour of the scar was 
found.  The examiner determined that there was a keloid 
formation noted at 0.3 centimeters at the distal end of the 
scar at the vermillion.  The color of the scar as compared 
with the skin was normal and equal.  The examiner also 
characterized the scar as a gross distortion of the left 
upper lip.  Unretouched color photographs were taken of the 
Veteran's scar and these photographs have been associated 
with the claims file.

The Board finds that the examiners' descriptions and 
photographs of the lip scar do not evidence a visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features as is required for a 
rating in excess of 10 percent.  While the examiner stated 
that there was "gross distortion" of the left upper lip, 
this determination is insufficient without either visible or 
palpable tissue loss.  Furthermore, the evidence shows only 
one characteristic of disfigurement according to Note 1, 
namely that the surface contour of the scar is elevated in 
palpation.  Thus, an evaluation in excess of 10 percent is 
not warranted under Diagnostic Code 7800.

Additionally, as the objective evidence demonstrates that 
there is no instability, pain or limitation of function 
associated with the service-connected lip scar, Diagnostic 
Codes 7801, 7803, 7804 and 7805 are not applicable to the 
present case. 

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder 
that would take the Veteran's case outside the norm so as to 
warrant an extraschedular rating.  The Veteran's service-
connected disorder is adequately rated under the available 
schedular criteria.  The objective finding are well 
documented.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

As there is a preponderance of the evidence against the 
veteran's claim, there is no doubt to be resolved, and a 
rating of greater than 10 percent for the Veteran's service-
connected left upper lip scar is not warranted.




ORDER

An evaluation in excess of 10 percent for a right shoulder 
disability is denied.

An evaluation in excess of 10 percent for a left upper lip 
scar is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


